Citation Nr: 0838742	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
hallux valgus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the right shoulder.

3.  Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than thirty years, 
prior to his retirement in December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that granted service connection for right 
shoulder tendinitis with a 10 percent evaluation, and left 
hallux valgus and hepatitis C, with noncompensable 
evaluations.  The veteran disagreed with the assigned 
ratings.

The appeal concerning the issues of higher ratings for right 
shoulder tendinitis and hepatitis C are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

FINDINGS OF FACT

On September 23, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal with respect to 
the issue of entitlement to an initial compensable rating for 
left hallux valgus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  On September 23, 
2008, the veteran, orally and in writing, withdrew his appeal 
concerning entitlement to an initial compensable rating for 
his left hallux valgus; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this issue and it is dismissed.


ORDER

The appeal for entitlement to an initial compensable 
evaluation for left hallux valgus is dismissed.


REMAND

During the hearing before the undersigned, the veteran 
testified that he was being treated at Evans Community 
Hospital, Ft. Carson for his right shoulder disability and 
for hepatitis C.  He stated that he was advised to have 
surgery on his right shoulder and that his symptoms of 
hepatitis C have increased in severity.  The veteran was 
provided the opportunity to submit additional evidence, but 
none has been forthcoming.  

The record establishes that the veteran has not been afforded 
an examination by the VA for his right shoulder and hepatitis 
C for more than four years.  The United States Court of 
Appeals for Veterans Claims has held that where the veteran 
claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right shoulder 
disability and for hepatitis C since 
2007, to specifically include Evans 
Community Hospital, Ft. Carson.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.  VA treatment records dating 
since February 2008 should also be 
obtained from the Denver, Colorado VA 
healthcare system.

2.  The veteran should then be afforded 
VA orthopedic and gastroenterology 
examinations to determine the nature and 
extent of his right shoulder disability 
and hepatitis C.  The claims folder 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examinations.  All necessary 
tests should be performed.

The orthopedic examiner should provide 
range of motion in degrees for the right 
shoulder, to include the point at which 
pain begins.  He/she should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The gastroenterology examiner should 
described all symptoms related to his 
hepatitis C, to include whether the 
veteran experiences symptoms including 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia and right upper 
quadrant pain.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


